DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “the intake nozzle” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected as is it dependent on rejected claim 14 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7 and 10-11are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (CN106606342A) in view of Liengaard et al. (WO2018077635A1).
Regarding claims 1 and 2, Xie et al. teaches a dishwashing appliance (Heat pump dishwasher 100, Fig 1) comprising: a cabinet (Dishwasher body 1); a tub (see Fig 1) housed within the cabinet (Dishwasher body 1) and defining a wash chamber (treatment/processing chamber 11) (pg. 7 para 5); a pump (spray pump/shower 21) configured to deliver a wash fluid to the wash chamber (see  Fig 1, pg. 14 para 5); a spray assembly (shower device 2 includes a shower 21 and a shower arm 22) housed within the wash chamber (processing chamber 11) of the tub in fluid communication with the 

    PNG
    media_image1.png
    1024
    945
    media_image1.png
    Greyscale
Xie et al. does not explicitly disclose that a second fluid path extending from a second path inlet to a second path outlet to direct ambient air to the wash chamber, the second path inlet being defined in fluid communication between an ambient environment 

    PNG
    media_image2.png
    878
    1355
    media_image2.png
    Greyscale
In the analogous art of dishwashers with heat pump, Liengaard et al. teaches a dishwashing appliance (household dishwasher 1, see Fig 1) with a second/ fluid path extending from a second path inlet (air inlet 18, see [0036]) to a second path outlet (inlet opening 34) to direct ambient air to the wash chamber (interior receiving space 2) (see annotated Fig 1 and [0039], Liengaard et al.), the second path inlet (18) being defined in fluid communication between an ambient environment surrounding the dishwashing appliance (1) and the second path outlet (34), and the second path outlet (34) defined in fluid communication between the second path inlet (18) and the wash chamber (2) downstream from the second path inlet (see annotated Fig 1, Liengaard et al.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add a second fluid path extending from a second path inlet to a second path outlet as taught by Liengaard et al. to the dishwashing appliance of Xie et al. since the operation of second fluid path is in no way dependent on the operation of the dishwashing 
Regarding claim 5, the combination of Xie et al. and Liengaard et al. teaches the dishwashing appliance of claim 1. Liengaard et al. further teaches a heating element (air heat exchanger 9) mounted within the second fluid path (section 15 of the supply air duct 12 ) between the second path inlet (18) and the second path outlet (34) to selectively heat air directed to the wash chamber from the second fluid path (see [0040]).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to add a heating element as taught by Liengaard et al. to the dishwashing appliance of Xie et al. with the benefit of having the heating element serve not only to cool the air flowing out of the wash chamber (receiving space 2) but also to dry it at the same time (see [0042], Liengaard et al.)
Regarding claims 6 and 7, the combination of Xie et al. and Liengaard et al. teaches the dishwashing appliance of claim 1. Xie et al. further teaches that first path inlet (111) is positioned above the first path outlet (112) (see annotated Fig 1, pg. 8 para 6, Xie et al.)

It would have been obvious to one of ordinary skill in the art at the time of the invention to rearrange the location of the second path outlet (as taught by Leingaard et al.) to be located below the first path inlet (of Xie et al.) so that the first path inlet is positioned above the second path outlet.  This mere rearrangement of parts is held unpatentable because shifting the position of the second path outlet would not modify the operation of the dishwasher and the particular placement of the second path outlet is held to be an obvious matter of design choice (see MPEP 2144.04, VI C).  
Regarding claim 10, the combination of Xie et al. and Liengaard et al. teaches the dishwashing appliance of claim 1. Liengaard et al. further teaches a silverware basket (crockery basket 24 with items to be washed (3), see [0033]), selectively mounted within the wash chamber (receiving space 2, see [0033]) wherein the second path outlet (inlet opening 34) is vertically aligned with the silverware basket to direct an ambient airflow thereto (see annotated Fig 1, Liengaard et al.).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to add a silverware basket as taught by Liengaard et al. to the dishwashing appliance of Xie et al. since the operation of silverware basket is in no way dependent on the operation of the dishwashing appliance, a silverware basket can be added to the dishwashing appliance with the benefit of the air entering via second path outlet (inlet opening (34)) to come in contact with items to be washed, absorb water from them and eventually dry them (see [0039]).
Regarding claim 11, the combination of Xie et al. and Liengaard et al. teaches the dishwashing appliance of claim 1. Xie et al. further teaches a lower rack (lower bracket, see annotated Fig 1 Xie et al., pg. 9, para 3) mounted within the wash chamber (processing chamber 11), wherein the first path outlet (air inlet 112) is vertically aligned with the lower rack to direct a recirculated airflow thereto (see annotated Fig 1, Xie et al.; pg. 8 para 3).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (CN106606342A) in view of Liengaard et al. (WO2018077635A1) and further in view of Berner et al. (US20080264458A1).
Regarding claims 3 and 4, the combination of Xie et al. and Liengaard et al. teaches the dishwashing appliance of claim 2.
The combination of Xie et al. and Liengaard et al. does not explicitly teach that a liquid drain extends from the first fluid path at the condenser and terminates at the tub.
In the analogous art of commercial dishwashers, Berner et al. teaches a dishwashing appliance (commercial dishwasher (2), see Fig 1) with a liquid drain (condensate run-off 64) extending from a fluid path (outlet duct 58) at a condenser (condenser 70)  (see Fig 1, [0041]) and wherein the liquid drain terminates at the tub (spray chamber 4) (see [0040]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add a liquid drain as taught by Berner et al. at the condenser of the dishwashing appliance of Xie et al. and Liengaard et al. and since the operation of liquid drain is in no way dependent on the operation of the condenser and/or dishwashing appliance, a liquid drain can be added to extend from the first fluid path at the condenser .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (CN106606342A) in view of Liengaard et al. (WO2018077635A1) and further in view of Yoon et al. (KR20100020788A) and Stelzer et al. (US20060231122A1).
Regarding claim 8, the combination of Xie et al. and Liengaard et al. teaches the dishwashing appliance of claim 1. Liengaard et al. further discloses inclusion of a door rotatably attached to the cabinet to selectively restrict access to the wash chamber in a closed position (see [0006], Liengaard et al.), wherein the various parts and assemblies related to fluid paths could be defined through the walls (wall 23) of dishwasher (see [0032], Liengaard et al.).
The combination of Xie et al. and Liengaard et al. does not explicitly teach the first fluid path and the second fluid path defined particularly through the door.
In the analogous art of dishwashers, Yoon et al. teaches a dishwashing appliance (see Fig 1) wherein a fluid path (wet air circulation passage 50, see Fig 4) to recirculate air (via inlet 50a and outlet 50b) within the wash chamber is defined through a door (door 2) (page 2 ln 50-57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to route the first fluid path (that recirculates air) through a door so as to simplify complicated structure of the heat exchange path ways and combat poor drying performance encountered in conventional dishwashers (see page 2 ln 6-13).

In the analogous art of dishwashers with counter-convection air flow system, Stelzer et al. teaches dishwashing appliance (dishwasher 10) where in a fluid path (see path indicated by arrow 94 and exhaust air flow 26, Fig 6) to direct ambient air in and out of the wash chamber (washing volume 16) (via door vent 92) is defined through a door (door 20) (see [0012-0017], [0053-0054]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the route of the second fluid path (that exchanges ambient air) through a door (as taught by Stelzer) so as so as to divert moist and heated air away from the operator's face and hands (see [0027]).
Regarding claim 9, the combination of Xie et al., Liengaard et al., Yoon et al. and Stelzer et al. teaches the dishwashing appliance of claim 8. Stelzer et al. further teaches an ambient outlet (exhaust air flow 26, see [0041]) defined in fluid communication between the wash chamber (washing volume 16) and the ambient environment (see Fig 6), the ambient outlet being defined between the tub (cabinet 14) and the door (door 20) in the closed position.  

Allowable Subject Matter
Claims 12, 13 and 16-20 are allowed.
Claims 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding claim 12, the closest prior art, Kang et al. (US20090038653A1) teaches a dishwashing appliance (dishwasher 100, Fig 1) comprising: a cabinet (cabinet 110) defining a mutually-perpendicular vertical direction (along the height of dishwasher), lateral direction (along the horizontal length of the door), and transverse direction (see Fig 1); a tub (see [0038]) housed within the cabinet (see [0052]) and defining a wash chamber (washing space 120); a pump (washing pump, see [0052]) configured to deliver a wash fluid to the wash chamber (see [0052]); a spray assembly (injection nozzles 151 and 152) housed within the wash chamber of the tub (see Fig 1) in fluid communication with the pump (washing water pumped by the pump is injected through an injection channel 140 to dish racks 161 and 162 via injection nozzles 151 and 152, [0052]) to receive wash fluid therefrom;   a door (door 130) rotatably attached to the cabinet (see [0038]) to selectively restrict access to the wash chamber in a closed position (see [0052]), the door extending in the lateral direction from a first side to a second side (see annotated Fig 4 below); an intake nozzle bar (condensation member 180) mounted on an inner surface (inner cover 134) of the door (door 130 ) (see annotated Fig 4, [0063]), the intake nozzle bar (condensation member 180) extending in the lateral direction between 
    PNG
    media_image3.png
    632
    794
    media_image3.png
    Greyscale
a first end proximal to the first side and a second end proximal to the second side (see annotated Fig 4).
Kang et al. neither teaches nor fairly suggests that a first output nozzle is mounted on the inner surface of the door proximal to the first side; a second output nozzle is mounted on the inner surface of the door proximal to the second side; a first fluid path extending from a first path inlet defined at the intake nozzle bar to a first path outlet defined at the first output nozzle to recirculate air within the wash chamber; and a second fluid path extending from a second path inlet to a second path outlet defined at the second output nozzle to direct ambient air to the wash chamber.
Claims 13 and 16-20 are in condition for allowance as they are dependent on base claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA/Examiner, Art Unit 1711                 


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711